DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-7, 12,-16, 22, and 23 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a filter structure disposed on the dam, wherein the filter structure comprises a first portion and a second portion surrounding the first portion, and an encapsulant encapsulating the first surface of the electronic device and surrounding the dam, wherein a surface of the dam is retracted from a top surface of the encapsulant, wherein the encapsulant has a substantially slant surface or a substantially curve surface, and wherein the encapsulant has an extension on the second portion of the filter structure. …” in combination with the remaining limitations. Claims 3-7 and 12-16 are dependent upon claim 1 and are therefore allowable.

Regarding claim 22, the prior art fails to anticipate or render obvious the claimed invention including “…an filter structure exposed from the open cavity of the encapsulating member, the filter structure including a first portion having a plurality of through holes formed therein arranged over the active surface of the semiconductor device, and a second portion formed around a periphery of the first portion; and a dam that surrounds the active surface of the semiconductor device and supports the second portion of the filter structure, wherein the encapsulating member contacts both a lateral surface of the dam and a lateral surface of the filter structure; and wherein a thickness of the encapsulating member reduces toward an outer edge portion thereof.…” in combination with the remaining limitations. Claim 23 is dependent upon claim 22 and is therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899